Case 1:20-cv-24385-MGC Document 22 Entered on FLSD Docket 03/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-24385-Civ-COOKE/O’SULLIVAN

  SANTIAGO CHAPPOTIN
  on behalf of himself and all others
  similarly situated,

  Plaintiff,

  v.

  ALPINE TOWING, INC., a Florida
  Profit Corporation and
  LARRY J. SARAVIA, Individually

  Defendants.
  ____________________________________/
                        ORDER OF DISMISSAL WITH PREJUDICE
         THIS MATTER comes before me upon Judge O’Sullivan’s Report and
  Recommendation (the “Report”) (ECF No. 21), which was issued after a settlement
  conference and fairness hearing with Judge O’Sullivan. See id. Notably, the Parties
  announced the terms of the settlement in open court during their Fairness Hearing with
  Judge O’Sullivan. See id. In the Report, Judge O’Sullivan recommends that the Parties’
  Settlement Agreement be approved. Additionally, Judge O’Sullivan advised that the Parties
  consented to his jurisdiction to enforce the terms of their settlement. I have reviewed Judge
  O’Sullivan’s Report as well as the record in accordance with Lynn’s Food Stores, Inc. v. United
  States, 679 F.2d 1350 (11th Cir. 1982). Accordingly, it is ORDERED and ADJUDGED as
  follows:
               1. The Court ADOPTS Judge O’Sullivan’s Report and Recommendation (ECF
                  No. 21).
               2. The Court APPROVES the Parties’ Settlement Agreement.
               3. This case is DISMISSED with prejudice. The Court shall retain jurisdiction,
                  until Monday, March 8, 2021, to enforce the terms of the Parties’ Settlement
                  Agreement.
Case 1:20-cv-24385-MGC Document 22 Entered on FLSD Docket 03/02/2021 Page 2 of 2




             4. The Clerk of Court is directed to CLOSE this case. All pending motions, if
                 any, are DENIED as moot.
          DONE and ORDERED in Chambers at Miami, Florida, this 2nd day of March
  2021.




  Copies furnished to:

  The Honorable John J. O’Sullivan, Chief U.S. Magistrate Judge
  Counsel of Record




                                                 2
